UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 20, 2014 BPZ Resources,Inc. (Exact name of registrant as specified in its charter) Texas 001-12697 33-0502730 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Offices) (281) 556-6200 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On June 20, 2014, BPZ Resources, Inc. (“the Company”) held its 2014 Annual Meeting of Shareholders. The following table presents the final voting results for the items that were presented for shareholder approval: Director Votes For Votes Withheld Stephen C. Beasley 59,436,093 1,145,422 Jerelyn Eagan 59,456,972 1,124,543 Richard Spies 58,677,208 1,904,307 Proposal No. 2 Votes For Votes Against Abstentions Broker Non-votes Approve, by non-binding vote, the compensation of our named executive officers 54,658,959 5,739,278 183,278 38,271,106 Proposal No. 3 One Year Two Years Three Years Abstentions Recommend, by non-binding vote, the frequency of the advisory vote on compensation of named executive officers 52,363,470 265,261 7,655,670 297,114 Proposal No. 4 Votes For Votes Against Abstentions Broker Non-votes Amendment of the 2007 Long-Term Incentive Compensation Plan 57,094,691 3,387,044 99,780 38,271,106 Proposal No. 5 Votes For Votes Against Abstentions Broker Non-votes Amendment of the 2007 Directors' Compensation Incentive Plan 54,510,412 5,969,577 101,526 38,271,106 Proposal No. 6 Votes For Votes Against Abstentions Broker Non-votes Ratify the appointment of BDO USA, LLP as the Company's independent public accountants 98,452,760 356,464 43,397 - In summary, the results of the votes were: (i) Mr. Beasley and Ms. Eagan were elected to serve for a term of 3 years and Mr. Spies was elected to serve for a term of 1 year; (ii) The shareholders approved, by a non-binding vote, the compensation of our named executive officers; (iii) The shareholders recommended, by a non-binding vote, one year as their preferred frequency of future advisory votes on compensation for named executive officers; (iv) The shareholders approved the amendment to the 2007 Long-Term Incentive Compensation Plan to increase the number of shares currently reserved for issuance under the plan from 8.0 million to 12.0 million; (v) The shareholders approved the amendment to the 2007 Directors’ Compensation Incentive Plan to increase the number of shares currently reserved for issuance under the plan from 2.5 million to 4.0 million; and (vi) The appointment of BDO USA, LLP as the independent auditors for 2014 was ratified. For additional information on these proposals, please see the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 30, 2014. Item 7.01.Regulation FD Disclosure. On June 20, 2014, Manolo Zúñiga, President and Chief Executive Officer, and Richard Menniti, Chief Financial Officer, of the Company, made a presentation at the 2014 Annual Meeting of Shareholders in Houston. A copy of the presentation materials is attached as Exhibit99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Exhibit99.1 BPZ Resources, Inc. Presentationat its 2014 Annual Meeting of Shareholders in Houston , dated June 20, 2014, and furnished with this report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BPZ RESOURCES, INC. (Registrant) Dated: June 23, 2014 By: /s/ Richard S. Menniti Name: Richard S. Menniti Title: Chief Financial Officer INDEX TO EXHIBITS ExhibitNo. Description Exhibit99.1 BPZ Resources, Inc. Presentationat its 2014 Annual Meeting of Shareholders in Houston , dated June 20, 2014, and furnished with this report.
